Case 2:19-cr-00286-JDC-KK Document 147 Filed 04/28/21 Page 1 of 6 PageID #: 630




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                          CASE NO. 2:19-CR-00286-01

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 JARVIS PIERRE (01)                                MAGISTRATE JUDGE KAY

                                MEMORANDUM ORDER

        Before the Court is a “Motion to Suppress” (Doc. 125) filed by Defendant, Jarvis

 Pierre, through counsel, who moves to suppress the contents of private diaries, notes,

 and/or journals inside memo books seized by law enforcement during a traffic stop on

 October 7, 2018. Also, before the Court is “Defendant’s Motion to File Exhibits in Support

 of Motion to Suppress (DOC. 125)” (Doc. 126) wherein Defendant Pierre moves to attach

 certain exhibits to be made a part of his Motion to Suppress.

        On October 7, 2018, at approximately 5:00 a.m., law enforcements officers

 responded to a report of shots being fired at a local bar. Upon arrival, they observed a red

 Corvette in the parking lot with its engine running. The Corvette left the bar parking lot

 shortly after law enforcement arrived. One law enforcement officer followed the Corvette.

 After observing a traffic infraction by the driver, later determined to be Defendant Pierre,

 the officer performed a traffic stop.

        Upon approaching the vehicle, the officer smelled a strong marijuana odor

 emanating from the car. He also observed that the Corvette had a compartment located

 behind the infotainment system which was closed. The officer returned to his vehicle and
Case 2:19-cr-00286-JDC-KK Document 147 Filed 04/28/21 Page 2 of 6 PageID #: 631




 requested backup assistance. When he returned to the Corvette, the officer observed that

 the compartment behind the infotainment system had been opened.

        The officer requested that Pierre step out of his car. Initially, Pierre protested and

 claimed that he had just left a barbecue stand. The officer, aware that Pierre had just left

 the bar parking lot, advised Pierre that he had observed the traffic violation. Pierre protested

 the traffic violation and denied that he left his lane of traffic. The officer then instructed

 Pierre to step out of the vehicle. Pierre complied and the officer patted him down for safety.

        During the pat-down, the officer felt a large bulge in each of Pierre’s front pants

 pocket. The officer inquired about the bulges and asked if it was cash. Pierre confirmed

 that it was cash. The officer then inquired about the marijuana odor; Pierre disputed that

 there was an odor. The officer asked Pierre if he could search the vehicle; Pierre refused.

        Shortly thereafter, another officer arrived and confirmed the odor of marijuana

 coming from the vehicle. The officers searched the car based on their shared belief that

 there was marijuana in the car. The search produced a small plastic bag of marijuana

 concealed in the center console; a rolled marijuana cigarette under the driver’s seat; a baby

 bottle with promethazine on the passenger floorboard; a Herstal handgun under the driver’s

 seat; some cellular phones, and some U.S. currency. On his person, the officers found a

 small amount of heroin which was concealed in a folded dollar bill, and $11,216 in U.S.

 Currency.

        Inside the compartment behind the infotainment system, the officers found five

 notebooks that the Government intends to introduce at the trial of this matter and Pierre



                                           Page 2 of 6
Case 2:19-cr-00286-JDC-KK Document 147 Filed 04/28/21 Page 3 of 6 PageID #: 632




 moves to suppress. The Government intends to establish that these notebooks were used

 by Pierre as drug ledgers.

            Pierre argues that the search of the vehicle which discovered the black

 memo/notebooks was a warrantless search, thus requiring that the notebooks be

 suppressed. Pierre remarks that the compartment where the notebooks were found was a

 storage compartment that is part of the vehicle’s original construction. Pierre also remarks

 that he was initially arrested for simple possession of heroin, simple possession of

 marijuana and simple possession of a legend drug (Promethazine).1

            A search without a warrant by a government agent is per se unreasonable under the

 Fourth Amendment, subject only to a few specifically established and well-delineated

 exceptions. Katz v. United States, 389 U.S. 347, 88 S.Ct. 507 (1967). The prosecution has

 the burden to prove an exception, and his burden has been described as a “heavy burden.”

 Missouri v. McNeely, 569 U.S. 141, 148 (20130; Vale v. Louisiana, 399 U.S. 30, 90 S.Ct.

 1969, 1971 (1970). The court has viewed with disfavor practices that permit “police

 officers unbridled discretion to rummage at will among a person’s private effects.” Arizona

 v. Gant, 556 U.S. 332, 345, 129 S.Ct. 1710 (2009).

            Pierre argues that this case is analogous to the search and seizure of a cellphone

 citing Riley v. California, 134 S.Ct. 2473, (2014). Pierre maintains that the ledgers are

 equivalent to a cellphone because they contain private writings and were in a private

 compartment inside a vehicle.



 1
     Pierre attaches the Southwest Criminalistics Laboratory report to establish the quantity of the drugs.

                                                        Page 3 of 6
Case 2:19-cr-00286-JDC-KK Document 147 Filed 04/28/21 Page 4 of 6 PageID #: 633




        The Government maintains that law enforcement had probable cause to search the

 vehicle citing United States v. Reed, 882 F.2d 147, 149 (5th Cir. 1989) (noting the officer

 “detected the distinct odor of burnt marijuana, and this in itself would have justified the

 subsequent search of Reed’s vehicle”). “[T]he detection of the odor of marijuana justifie[s]

 a search of the entire vehicle, including the locked compartment that [is] a likely place to

 conceal contraband.” Id. Probable cause to search a vehicle authorizes a search of any

 container that might conceal the object of the search. California v. Acevedo, 500 U.S. 565,

 569-70 (1991). The police may search an automobile and the containers within it where

 they have probable cause to believe [ ] evidence is contained. Id. at 580.

        In United States v. Ross, 456 U.S. 798, 825 (1982), the Supreme Court recognized

 that “[i]f probable cause justifies the search of a lawfully stopped vehicle, it justifies the

 search of every part of the vehicle and its contents that may conceal the object of the

 search.”; United States v. McSween, 53 F.3d 684, 687 (5th Cir. 1995) (in a case in which

 an officer smelled burnt marijuana, upholding, under the authority of Ross, a search of

 the area under the hood of a vehicle based on both consent and probable cause); Reed, 882

 F.2d 149 (affirming the search of a locked compartment in the rear of a vehicle based on

 the officer’s assertion he smelled marijuana, which gave rise to probable cause and

 authorized a search of any areas of the car that might contain drugs).

        The Government argues that Riley is distinguishable to this case. In Riley, the

 Supreme Court held that a search warrant was required to search a cell phone seized from

 a defendant during his arrest. The Court reasoned that today’s cell phones have unique

 attributes due to their tremendous storage capacity to store “photographs, picture messages,

                                          Page 4 of 6
Case 2:19-cr-00286-JDC-KK Document 147 Filed 04/28/21 Page 5 of 6 PageID #: 634




 text messages, Internet browsing history, a calendar, [and] a thousand-entry phone book.”

 The Court further explained that a cell phone is likened to a minicomputer which permits

 “[t]he sum of an individual’s private life [to be] reconstructed,” including his movements

 and his “private interests or concerns . . . .” Id. at 393-96.

        The Government contends that the notebooks are distinguishable from the cell

 phones at issue in Riley. The notebooks hold limited information and do not reveal

 Defendant’s past or current movements, photographs that would reveal the details of his

 personal life, the addresses and phone numbers of all of his contacts, his text messages and

 email exchanges, the websites he has visited, or his taste in music or movies. See, e.g.

 United States v. Ouedraogo, 824 F.App’x 714, 720-21 (11th Cir. 2020) (rejecting the

 defendant’s assertion, based on Riley, that a notebook found in her purse could only be

 searched pursuant to a warrant; “the rationale announced in Riley does not extend to the

 search of the notebook found in a purse because a notebook is a single, physical object, not

 a repository of digital data like a cell phone.”)

        The Court agrees with the Government that the notebooks are not the same as a cell

 phone due to their limited content. Law enforcement had probable cause to search the

 vehicle due to the confirmed odor of marijuana. Additionally, the pat-down was performed

 in which a large amount of cash was discovered and a small amount of heroin. Law

 enforcement had further probable cause to search the compartment located behind the

 infotainment system when the officer observed that it had been opened after he returned

 from his vehicle to call for backup assistance. Therefore, the Riley case and its ruling are

 not applicable to this case. Accordingly,

                                           Page 5 of 6
Case 2:19-cr-00286-JDC-KK Document 147 Filed 04/28/21 Page 6 of 6 PageID #: 635




       IT IS ORDERED that the Motion to Suppress is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion to File Exhibits in Support

 of Motion to Suppress is hereby GRANTED.

       THUS DONE AND SIGNED Chambers on this 28th day of April, 2021.



                ___________________________________________
                            JAMES D. CAIN, JR.
                     UNITED STATES DISTRICT JUDGE




                                   Page 6 of 6
